Citation Nr: 1601987	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30), thereby limiting his entitlement to Post-9/11-GI Bill benefits to 27 days.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from September 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative determination of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  Jurisdiction is with the San Diego, California RO.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran timely appealed a decision informing him that he was entitled to only 27 days of Chapter 33 benefits, was not provided any separate notice prior to the decision informing him of the consequences of the election or of its irrevocability, was not provided an opportunity to rescind the election once the decision had been made, and clearly had no intent to receive only 27 days of Chapter 33 benefits, which could be of no possible advantage.


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Chapter 33 Post-9/11 GI Bill program in lieu of benefits under the Chapter 30 MGIB program have not been met.  38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. § 21.9520 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Generally, the VA has a statutory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, there are instances in which those duties have been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the expanded duties are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code).  In the present case, specific notice was not required because the applicable regulatory notification procedure for claims was contained in 38 C.F.R. § 21.1031 (2015).  See 38 C.F.R. § 21.7030 (2015) (applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30) and 38 C.F.R. § 21.9510 (2015) (applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims under Chapter 33). 

In addition, such notice is not required as the Veteran's claim is being granted in full.  Therefore, any error in notifying or assisting the Veteran in the development of that claim need not be further considered, as the decision poses no risk of prejudice to the Veteran.  See, e.g., 38 C.F.R. § 20.1102 (2015); see also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


II.  Analysis

The Veteran served on active duty from 2001 to 2005, as indicated above.  He was previously in receipt of educational assistance benefits under 38 U.S.C.A. Chapter 30, known as the Montgomery GI Bill (MGIB) program.  In July 2009, he submitted an application for Chapter 33 educational benefits in lieu of Chapter 30 benefits, by electronically completing a VA Form 22-1990.  He requested an effective date of September 17, 2009, which presumably was the start of the school semester.  Later that month, VA issued a Certificate of Eligibility for zero months and 27 days of benefits under the Post-9/11 GI Bill at the 100 percent level, based on his qualifying service and the remaining benefits under Chapter 30.  See Certificate of Eligibility dated July 17, 2009.  

The Veteran disagreed with this determination, asserting that he transitioned from the Montgomery GI Bill (MGIB) educational assistance program under 38 U.S.C.A. Chapter 30 to the Post-9/11 GI Bill in order to take advantage of the extended eligibility period provided by that program.  See Notice of Disagreement received July 27, 2009.  He maintained that he was informed that transitioning would afford him another year of educational benefits.  See id.  See also September 2015 Board Hearing Testimony.  The Veteran stated that he knew he had only 27 days remaining of his Chapter 30 benefits, but was told by his local college VA counselor that this remaining eligibility would not affect his entitlement to the additional 12 months of benefits under the Post-9/11 GI Bill.  See id.  However, when he received the July 2009 certificate of eligibility, he learned that his election would not provide 12 months of educational benefits, but rather only his remaining 27 days.  Accordingly, he seeks to rescind his election to relinquish his MGIB benefits in lieu of his Post-9/11 GI Bill benefits.  


In an April 2010 Statement of the Case (SOC), the RO denied the Veteran's request to revoke his election, finding he had irrevocably elected to receive benefits under the Post-9/11 GI Bill, in lieu of the MGIB, and determining that the 27 days of entitlement under the Post-9/11 GI Bill was correct.  See 38 C.F.R. § 21.9520(c)(1) (an otherwise qualifying individual may establish eligibility for educational assistance under Chapter 33, if he or she makes an irrevocable election to receive benefits under that Chapter by relinquishing eligibility under Chapter 30).  

In this regard, aside from any differences in the amount of educational assistance payable under the two programs, the aggregate period for which any person may receive assistance under two or more of the various educational assistance programs, including Chapters 30 and 33, may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020(a) (2015).  Each of these individual programs of educational assistance, however, only permits 36 months of training. See 38 C.F.R. §§ 21.7072 (36 months of full-time training under MGIB), 21.9550(a) ("Subject to the provisions of § 21.4020 and this section, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. chapter 33.").  The confluence of the various regulations has resulted in a situation whereby if the Veteran converts his MGIB entitlement to Post-9/11 GI Bill entitlement, the Veteran receives only the amount of time remaining on the MGIB entitlement.  If, however, he continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, it appears that he will receive an additional 12 months under the Post-9/11 GI Bill.  

38 U.S.C.A. § 3322, entitled "Bar to duplication of educational assistance benefits," reads as follows:  "An individual entitled to educational assistance under this chapter who is also eligible for educational assistance under chapter 30, . . . , may not receive assistance under two or more such programs concurrently, but shall elect (in such form and manner as the Secretary may prescribe) under which chapter or provisions to receive educational assistance."


Notably, the purpose of requiring election was to avoid duplication of educational assistance, and the statute itself does not require that the election be irrevocable.  This was added by the regulation, which provides that an otherwise qualifying individual with MGIB entitlement may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he makes an irrevocable election to receive benefits under the Post-9/11 GI Bill by relinquishing eligibility under the MGIB.  38 C.F.R. § 21.9520(c)(1).

The question before the Board, then, is whether the Veteran made an irrevocable election for Chapter 33 benefits in lieu of Chapter 30 benefits, and at what point does such an election become irrevocable.  Does the point of no return occur upon mailing or submission of the application, upon issuance of the decision and Certificate of Eligibility (which would almost amount to the same unless a claimant had an opportunity to revoke the application prior to the issuance of the decision), upon transference of Chapter 33 funds, or at some other stage? The law does not answer this question.  Rather, as noted, it simply provides that an individual "may make an irrevocable election to receive" Chapter 33 benefits by, in relevant part, properly completing VA Form 22-1990 (emphasis added).  38 C.F.R. § 21.9520.  The discretionary word "may" likely applies to the choice of the form of election, i.e. by VA Form 22-1990 or other specified means, such as a written statement with certain required content, rather than the irrevocableness of the election itself once properly made.  See id.  At the same time, the regulation does not state that once the form or statement is submitted, the election becomes immediately irrevocable, with no means of retraction at that stage.

Here, the Veteran submitted his application for Chapter 33 benefits on July 1, 2009.  Less than three weeks later, the RO notified him of his 27 days of entitlement.  The Veteran was not given an opportunity to take any measures to revoke the election once that decision was issued, other than to appeal it.  He did appeal it, a mere 10 days later, but the RO found that this was not sufficient.


Moreover, the Veteran has provided very credible evidence that he had no idea he was forfeiting a possible twelve months' worth of Chapter 33 benefits, and that it was his specific intention to receive such benefits.  See Notice of Disagreement received July 27, 2009; September 2015 Board Hearing Testimony.  This intention is obvious on the face of the record given the proximity in time of his application to the near exhaustion of his Chapter 30 benefits.  As he was about to run out of such benefits, he would clearly wish to have more rather than less educational benefits when he was beginning a school term in the form of an additional twelve months of Chapter 33 benefits.  Indeed, as the Veteran noted in his September 2015 Board hearing testimony, there was no possible advantage to receiving only 27 days of Chapter 33 benefits instead of Chapter 30 benefits in these circumstances.

Importantly, as noted, regulations reflect that an individual may make an irrevocable election to receive benefits under Chapter 33 by "properly completing VA Form 22-1990."  See 38 C.F.R. § 21.9520(c)(2).  The Veteran's July 2009 claim was on an electronic version of VA Form 22-1990, and, given the Veteran's credible assertions concerning his clear intention to manage his benefits in such a way as to avail himself of the additional 12 months of educational benefits available under the Post-9/11 GI Bill, an analysis of whether such form was "properly completed" is central to the current claim.  

In contrast to the electronic version, the official version of the VA Form 22-1990, as available in a paper copy, and on the VA web site for forms, contains a section in which a veteran must explicitly acknowledge that "[i]f electing chapter 33 in lieu of chapter 30, [his] months of entitlement under chapter 33 will be limited to the number of months of entitlement remaining under chapter 30 on the effective date of [his] election; and also that his "election is irrevocable and may not be changed."  See VA Form 21-1990, p. 1 (Nov. 2014) (emphasis in original).  A Veteran must enter the date, and indicate via a checkmark that he understands that, by electing Chapter 33 benefits, it is in lieu of entitlement to Chapter 30 benefits and, again, that his election is irrevocable.  


The RO responded in the April 2010 SOC that the electronic version of VA Form 22-1990 "begins with a message that informs claimants eligible for the Montgomery GI Bill that they must make an irrevocable election from the Montgomery GI Bill to the Post-9/11 GI Bill"; and also that the online application informs a veteran "that their entitlement will be limited to the months they have remaining under the Montgomery GI Bill."  However, the body of the form itself, as reflected in the copy of the Veteran's July 2009 application that has been associated with the claims file, does not require any acknowledgement by a veteran either that he understands that the election is irrevocable or that he has been informed of the consequences of the election, such as is contained in the official version.  Moreover, even if such an acknowledgement were required, the completed form as associated with the claims file does not contain any form of signature or other indication from the Veteran, including an e-signature.  Additionally, the date field was left blank.

The Board notes that, in addition to the submission of a properly completed VA Form 22-1990, there are two other methods for effecting an irrevocable election to receive benefits under Chapter 33:  (1) by submitting a transfer-of-entitlement designation under this chapter to the Department of Defense (DoD); or (2) by submitting a written statement that includes the Veteran's identifying information, an election to receive benefits under chapter 33 in lieu of benefits under the MGIB, the desired effective date, and "[a]n acknowledgement that the election is irrevocable (e.g., 'I understand that my election is irrevocable and may not be changed.')."  38 C.F.R. § 21.9520(c)(2)

There is no evidence or suggestion that the Veteran submitted a transfer-of-entitlement designation to the DoD.  As to the final method, a written statement, this, too, requires that the Veteran explicitly acknowledge that the election is irrevocable.  This is a separate requirement, in addition to the requirement that the Veteran elect to receive Post-9/11 GI Bill benefits in lieu of MGIB benefits.  Significantly, given the explicit acknowledgement required in the official application form and considering the requirement that the Veteran acknowledge the irrevocability of the election in the alternative written statement submission, the regulations make clear that an informed election is paramount.  

Accordingly, for an application to be "properly completed," there must be sufficient information to convey that the Veteran has acknowledged that the election is irrevocable.  Particularly where the consequences of filing an "irrevocable" election are potentially so significant, strict compliance with the irrevocable election requirements is paramount.  And here, the electronically filed version of VA Form 22-1990 as documented in the Veteran's claims file does not contain such an acknowledgement.  Absent an actual showing of the content of any notification to the Veteran that his election was irrevocable, the Board is unwilling to conclude his decision was informed.

Accordingly, given the Veteran's timely appeal of the decision informing him that he was entitled to only 27 days of Chapter 33 benefits, considering the lack of evidence that the Veteran was informed of the consequences of the election or the irrevocability of his application, in light of the fact that the Veteran was not given an opportunity to rescind the application and did not otherwise have an opportunity to rescind the election once the decision had been made, taking into account that he  clearly had no intent to receive only 27 days of Chapter 33 benefits, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a valid, irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits was not made.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The Veteran did not made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33); the appeal is granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


